IN THE COURT OF APPEALS OF IOWA

                                 No. 16-0288
                          Filed September 28, 2016


CITY OF DES MOINES, IOWA,
      Plaintiff-Appellant,

vs.

BANK OF NEW YORK MELLON, as TRUSTEE FOR HOLDERS CQCC
SERIES 2001 1F; IN REM LOT 18 IN BLOCK 3 IN GRASS ROOTS 1, AN
OFFICIAL PLAT NOW INCLUDED IN AND FORMING A PART OF THE CITY
OF DES MOINES, POLK COUNTY, IOWA; and UNKNOWN HEIRS TO
ERNEST W. WHITE a/k/a EARNEST W. WHITE,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David M. Porter,

Judge.



      The City of Des Moines claims the district court erred by requiring the

appointment of a guardian ad litem for the property interests of unknown heirs.

REVERSED AND REMANDED.




      Jessica D. Spoden, Assistant City Attorney, Des Moines, for appellant.

      No appearance for appellees.



      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                        2


BOWER, Judge.

      The City of Des Moines (the City) appeals the district court’s ruling

denying its request for a default in rem judgment against certain property. The

City claims the district court erred in requiring the appointment of a guardian ad

litem for unknown heirs. We find Iowa Rules of Civil Procedure 1.211 and 1.212

do not apply to an in rem action. We reverse and remand.

   I. Background Facts and Proceedings

      The City received a complaint and request for inspection of a house

owned by Ernest W. White in July 2013. The City made an inspection of the

house the next day and determined it constituted a public nuisance under the city

code. Notice was sent to White in August 2013, and the City re-inspected the

property later in the month but found no improvement. In October 2013, the City

determined the property was vacant. The City again re-inspected the property in

December 2013 and January 2014, finding no improvement. In February, the

City directed its legal department to bring an action condemning the house and

declaring it a public nuisance. The City learned that White died in April 2014,

and in May the City filed a petition against White’s estate and the Bank of New

York Mellon, as mortgage holder of record, asking the court to declare the house

to be a public nuisance.      The property was again inspected in July and

September 2015, and again no improvements were noted.

      In August, the City filed an amended petition to substitute unknown heirs

of White’s estate. The City served the Bank of New York Mellon and also served

by publication all other entities and individuals throughout September and lastly

on October 23, 2015. The City then filed a motion for default judgment. The
                                         3


district court denied the motion for default, determining a guardian ad litem must

be appointed in order to represent the interests of the unknown heirs. The City

filed a motion for reconsideration, which was granted in regard to the Bank of

New York Mellon’s interests, but the district court continued to require the

appointment of the guardian ad litem for the unknown heirs. The City timely

made an application for interlocutory appeal, and our supreme court granted the

motion for in February 2016.

   II. Standard of Review

       “[W]e review the interpretation of our rules of civil procedure for correction

of errors at law.” Jack v. P & A Farms, Ltd., 822 N.W.2d 511, 515 (Iowa 2012).

We apply the principles of statutory construction to the Iowa Rules of Civil

Procedure. State v. Dann, 591 N.W.2d 635, 638 (Iowa 1999).

   III. Appointment of a Guardian Ad Litem

      The City claims the district court erred by requiring a guardian ad litem be

appointed to protect the interests of unknown heirs. The district court may not

enter a judgement against a party who is “a minor, or confined in a penitentiary,

reformatory or any state hospital for the mentally ill, or one adjudged

incompetent, or whose physician certifies to the court that the party appears to

be mentally incapable of conducting a defense” without the appointment of a

guardian ad litem. Iowa R. Civ. P. 1.211. The district court relied on this rule to

order the appointment of a guardian “to represent the interests of any potential

unknown claimants in the subject real estate.”
                                          4


       In Rem Actions

       The City claims the rule should not apply as this action is brought in rem

against the property. Rule 1.211 only applies to judgements against a party.

Judgements in rem are entered against the property at issue and therefore do

not require the appointment of a guardian. ”In determining what constitutes the

subject matter of the litigation, it is necessary to examine the prayer of the

plaintiff's petition.” Fed. Land Bank of Omaha v. Jefferson, 295 N.W. 855, 857

(Iowa 1941); see also Griffith v. Milwaukee Harvester Co., 61 N.W. 243, 245

(Iowa 1894) (holding an action is in rem if the property at issue is sold to satisfy

judgement and costs).

       The motion for default judgment, which is the issue before us, addresses

an in rem proceeding. The protections of rule 1.211 do not extend to actions in

rem because “the defendant in a forfeiture proceeding is the property sought to

be forfeited, not its owner.” In re Seized from Hickman, 533 N.W.2d 567, 568

(Iowa 1995); see also Point Builders, L.L.C. v. Shi Zhong Zheng, No. 13-0119,

2013 WL 6405325, at *5 (Iowa Ct. App. Dec. 5, 2013) (holding incarcerated party

did not require a guardian ad litem if the action was in rem).        We hold no

guardian ad litem is required in this in rem action.

       REVERSED AND REMANDED.